ROSS, J.
—
The appellees obtained judgment against the appellants on April 18, 1919, in the sum of $1,842.20, with interest thereon at the rate of six per cent per annum until paid and costs of the lower court taxed at $13.60/ Thereafter, on September 6, 1919, one of the defendants, Charles R. Scott, gave notice of appeal from the judgment of the lower court, and on September 16, 1919, filed a supersedeas bond which had the effect to stay the execution. Since that time the appellant has taken no step in the case. On January 2, 1920, appellees paid the filing fees and caused the notice of appeal, bond on appeal and judgment to be filed in this court, and at the same time made their motion that the judgment be affirmed, and for damages in the sum of $184.22 as for a frivolous appeal.
This appears to be a case in which the motion should be granted. Nienstedt v. Dorrington, 16 Ariz. 121, 141 Pac. 569; Atlas Copper Co. of Arizona v. Eyring et al., 19 Ariz. 597, 173 Pac. 947.
It is therefore ordered that the judgment of the lower court be affirmed, and that the appellees be allowed the sum of $184.22 as statutory damages as for a frivolous appeal, and that the judgment run against said appellant and the sureties on the appeal bond.
CUNNINGHAM, C. J., and BAKER, J., concur.